



COUR DAPPEL DE LONTARIO

RÉFÉRENCE :
Lacelle c. Miner, 2012 ONCA 740

DATE : 20121101

DOSSIER : C55429

Les juges Sharpe, Blair et Rouleau

ENTRE

Johanne Lacelle

Requérante (appelante)

et

Mario Miner

Intimé (Intimé)

Patrice A.J. Côté pour lappelante

Personne nayant comparu pour lintimé

Date de laudience : le 31octobre 2012

En appel de lordonnance du juge Paul
    Kane de la Cour supérieure de justice en date du 29 mars 2012.

INSCRIPTION

[1]

Nous avons conclu que lordonnance en outrage
    doit-être infirmée. Il y a eu plusieurs vices de procédure. Le juge de motions
    na pas rendu une décision suite à la demande de lappelante pour un
    ajournement. Elle demandait lajournement afin de déposer de la preuve experte
    expliquant pourquoi les enfants refusaient de visiter avec le père.

[2]

Selon les transcriptions il ny a pas eu
    daudience tenue en bonne et due forme. On note en particulier que le juge a
    demandé des questions de lintimé pour recevoir sa preuve, mais na pas donné
    la chance à lappelante de contre interroger lintimé pour contester ces
    allégations.

[3]

De plus, lavis de motion pour outrage
    nindiquait pas les dates où il est prétendu que lappelante na pas respecté
    lordonnance de la cour en refusant de permettre la visite des enfants avec le
    père.

[4]

Finalement, une des dates à laquelle lappelante
    a été déclarée en outrage au tribunal est après la date à laquelle laudience a
    été tenue.

[5]

Pour ces motifs, lappel est accueilli
    lordonnance du juge est infirmée. Les dépens sont fixés à 3,000 $ tout
    compris.


